— Judgment unanimously affirmed, with costs, to petitioner; cross appeal dismissed. Memorandum: Respondents’ assertion on appeal that the court lacks jurisdiction in this proceeding is without merit. Not only does the answer to the petition admit service upon the Department of Mental Hygiene, but the jurisdictional objection recited in paragraph "second” of the answer relates only to respondents Welton and Von Holden and not to the department. Moreover, Welton and Von Holden are named in this proceeding only in their representative capacities and not individually (cf. Foster v McMorran, 33 AD2d 978). We affirm the judgment on the basis that petitioner’s resignation was not voluntarily made. It resulted directly from the coercive manner and circumstances in which his interrogation was conducted. Thus viewed, it is unnecessary to address the separate issue of whether the denial of an opportunity to obtain the advice of an attorney constituted a denial of due process. Finally, petitioner’s cross appeal must be dismissed inasmuch as no appeal may be taken from the language of an opinion or decision (CPLR 5701). (Appeals from judgment of Oneida Supreme Court — art 78.) Present — Moule, J. P., Cardamone, Dillon, Hancock, Jr., and Schnepp, JJ.